MEMORANDUM DECISION.
The defendant, Ernest Fletcher, appeals his conviction of three counts of unlawful trafficking in drugs, 17-A M.R.S.A. § 1103, following a jury-waived trial in Superior Court, Penobscot County. On appeal, the defendant’s primary argument is that the Legislature’s classification of cocaine as a schedule W drug and hashish as a schedule X drug, is arbitrary, capricious, and without rational basis, and consequently, those sections of 17 — A M.R.S.A. § 1102 are unconstitutional. The party challenging the constitutionality of a statute bears the burden of establishing its unconstitutionality since all acts of the Legislature are presumed valid. See State v. S. S. Kresge, Inc., Me., 364 A.2d 868, 872 (1976). Upon review of the record in this case, we conclude that the defendant has not sustained his burden of establishing the challenged sections of 17-A M.R.S.A. § 1102 are unconstitutional.
We find no merit in the defendant’s other claims of error on appeal.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.